DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The word “means” should be removed from the abstract.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/082288.
In regard to claim 1, WO ‘288 discloses a connector for a fluid seal, comprising a ring-shaped housing 4 which has a first end and a second end, and a rotating ring 11, wherein the rotating ring is arranged on the second end and the rotating ring comprises at least one connecting element 12 which engages at least one holding geometry and at least one guide geometry 26, wherein the at least one connecting element 12 is movable in a radial direction by means of the guide geometry 26 when the rotating ring is rotated relative to the housing, wherein the connecting element 12 is connected to the rotating ring by means of at least one radially elastic spring geometry (thin portion of the ring on one side of 12 connecting 12 to 11).
In regard to claim 2, wherein the connecting element is connected to the rotating ring in a first circumferential direction by means of the spring geometry and in a second, opposite, circumferential direction by means of a web (the thin portion of the ring on the opposite side of 12).
In regard to claim 4, wherein on the rotating ring in the radially outermost position comprises at least one handle 13 which is aligned substantially in the an axial direction.
In regard to claim 5, wherein the rotating ring comprises a corrugation on a radially outer circumference (recess in the ring created between protrusions 11).

In regard to claim 7, wherein the connector comprises a guide ring 17 which is arranged inside the housing between the first end 1 and the rotating ring 11.
In regard to claim 8, wherein the at least one guide geometry 29 is arranged on the guide ring.
In regard to claim 9, wherein the guide ring comprises at least one positioning element 29 which is movable into engagement with at least one groove 22 of the housing.
In regard to claim 10, wherein a sealing ring 25 is arranged between the housing and the guide ring on an inside surface of the housing, wherein the guide ring is arranged in the an axial direction between the sealing ring 25 and the rotating ring 11 which is arranged on the second end of the housing.
In regard to claim 11, wherein said connecting arrangement comprises a connecting piece 2 which is insertable in the an axial direction into the housing, wherein the connecting piece comprises a securing geometry 14 which is movable into engagement with the at least one connecting element 12 of the connector wherein the securing geometry comprises in the axial direction side by side a first flange 12 and a second flange 10a which extend in the a circumferential direction of the connecting piece and are arranged on the outer circumference of the connecting piece 2.
In regard to claim 12, wherein the first flange 12 comprises a side which is inclined in the direction of the first end of the housing (see fig. 2a).

In regard to claim 14, wherein the connecting piece, in the axial direction after the second flange, comprises a third flange which is arranged on the outer circumference of the connecting piece, wherein the third flange comprises a side which is inclined in the direction of the first end of the housing (see the two inclined flanges of 2 in fig. 2a).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyajima, Poder and Unger all disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679